Citation Nr: 0426346	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  99-02 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the veteran has excessive income for the receipt 
of Department of Veterans Affairs nonservice-connected 
pension benefits.

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for hearing loss 
disability.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).  This case was before the Board in August 1999 and 
January 2000 when it was remanded for additional development.

In a March 2002 decision, the Board denied the veteran's 
pension claim.  The veteran, in turn, appealed this denial to 
the United States Court of Appeals for Veterans Claims 
(Court).

In October 2003, the Court issued an order that vacated the 
Board's March 2002 decision and remanded the matter to the 
Board for action in compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).

This case was again before the Board in March 2004 when it 
was remanded for additional development.

The Board notes that the veteran has been advised that the 
Acting Veterans Law Judge who presided at his May and October 
1999 videoconference hearings has left the Board.  The 
veteran has declined to appear for an additional hearing.

The issues of entitlement to service connection for 
rheumatoid arthritis, gout, hearing loss disability and 
hypertension are addressed in the REMAND that follows the 
order section of this decision.


FINDING OF FACT

The veteran's countable annual income for VA pension purposes 
has been in excess of the established income limit for 
receipt of VA nonservice-connected pension benefits since 
1997.


CONCLUSION OF LAW

The veteran's countable income is excessive for receipt of VA 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 1503, 
1521, 1522 (West 2002); 38 C.F.R. §§ 3.3(a)(3), 3.21, 
3.23(a), 3.271, 3.272 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

In November 2000, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

With respect to the veteran's claim for nonservice-connected 
pension benefits, the Board notes that a substantially 
complete claim was received and initially adjudicated years 
prior to the enactment of the VCAA.  

The Board also notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 7261(a)], 
the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letter dated in April 2004.  The RO informed the veteran to 
submit any pertinent evidence in his possession, it informed 
him of the evidence required to substantiate his claim and 
that he should submit such evidence or provide the RO with 
the information necessary for the RO to obtain such evidence 
on his behalf.  Thereafter, the veteran submitted additional 
evidence.  The RO then readjudicated the appeal in 
supplemental statements of the case issued in July 2004 and 
August 2004.  

In this case, the RO readjudicated the veteran's claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.  There is no indication or 
reason to believe that its decision would have been different 
had the claim not been previously adjudicated.  In sum, the 
Board is satisfied that the RO properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA.  

Accordingly, the Board will address the merits of the claim.

Nonservice-Connected Pension

Generally, basic entitlement to VA nonservice-connected 
pension benefits exists if the veteran had qualifying service 
(a veteran who served during wartime), is permanently and 
totally disabled from nonservice-connected disability, and 
has an annual income not in excess of the applicable maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 
U.S.C.A. §§ 1521 (West 2002); 38 C.F.R. § 3.3(a)(3) (2003).

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12-
month annualization period commencing on the effective date 
on which the nonrecurring income is countable.  38 C.F.R. § 
3.273(c).  Medical expenses in excess of five percent of the 
MAPR, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period to the extent they were paid.  38 C.F.R. 
3.272(g)(1)(iii).

Effective December 1, 1995, the MAPR for a veteran with no 
dependents was $8,246.  Effective December 1, 1996, the MAPR 
for a veteran with no dependents was $8,486.  Effective 
December 1, 1997, the MAPR for a veteran with no dependents 
was $8,665.  Effective December 1, 1998, the MAPR for a 
veteran with no dependents was $8,778.  Effective December 1, 
1999, the MAPR for a veteran with no dependents was $8,989.  
Effective December 1, 2000, the MAPR for a veteran with no 
dependents was $9,304.  Effective December 1, 2001, the MAPR 
for a veteran with no dependents was $9,556.  Effective 
December 1, 2002, the MAPR for a veteran with no dependents 
was $9,690.  Effective December 1, 2003, the MAPR for a 
veteran with no dependents was $9,894.  See 38 C.F.R. 
§§ 3.21, 3.23(a)(1); VA Manual M21-1, Part I, Appendix B.

An improved pension eligibility verification report (EVR) 
dated in June 1996 shows the veteran to be without 
dependents.  There is no subsequent information suggesting a 
change in the veteran's dependency status.

In June 1996, the veteran reported employment income of 
$2,025 and interest income in the amount of $138.59, as well 
as unemployment monies in the amount of $3,000.  He reported 
that as of June 1996 his income from unemployment stopped.  
Later in June 1996, the RO considered the income evidence of 
record and denied the veteran's entitlement to pension 
benefits as his annual unemployment and interest income was 
$9,870, in excess of the pension income limit of $8,246 for a 
veteran with no dependents during the 1996 year.

During a November 1996 VA examination, the veteran reported 
working as a carpenter beginning in July 1996 and earning 
monthly wages in the amount of $1,680.  

In February 1997, the RO advised the veteran that action had 
been taken to close his prior appeal.  The RO specified that 
based on income information provided at the time of the VA 
examination the veteran's annual income was $20,160, in 
excess of the MAPR pension limit of $8,486 for the year 1997.  

In an EVR completed in February 1997, the veteran reported 
that he had no medical expenses.  He identified employment 
wages of $11,008.10, interest income of $230.27, and 
unemployment insurance in the amount of $3,197.  

By letter dated in March 1997, the RO advised the veteran 
that his yearly income of $14,435 was in excess of the MAPR.

In March 1997 the veteran indicated that his unemployment 
insurance had been stopped, leaving him without any income 
for a two-month period.  He also indicated he had worked in 
1995 for an individual who did not pay him until 1996, and 
that as such he claimed that income in 1996.  He reported his 
actual earnings for 1996 as $10,640, indicating that neither 
unemployment insurance in the amount of $3,197, nor $500 in 
1995-earned wages, should have been included in his countable 
income.

In July 1997, the veteran listed medical expenses in the 
amount of $42 for the period from April 1996 to July 1997.  
He also submitted income information, which shows gross 
earnings of $6,861.75 during the period October 1996 to May 
1997.  The veteran reported a lay-off.  Submitted information 
includes documentation for unemployment benefits in the 
amount of $2,676 for the period from December 1996 to 
February 1997.  He also identified receipt of a monthly check 
in the amount of $50 from his mother from October 1996 to 
June 1997.

In a letter dated in September 1997, the RO advised the 
veteran that his annual income of $12,500 was in excess of 
the $8,486 limit.  The veteran submitted additional 
information to include a statement that he was currently 
receiving only $149.00 per week in unemployment insurance.

In December 1997, the RO requested additional information 
relevant to the veteran's reported change in income as a 
result of having to stop working.  The veteran's employer 
indicated the veteran had last worked in November 1997.

In an income and net worth statement completed in December 
1997, the veteran reported expected annual income of $16,855.  
He clarified that such would be derived from the payment of 
VA pension benefits plus anticipated wages from part-time 
work.  He also reported interest income of $250.  In January 
1998, the Social Security Administration (SSA) advised VA the 
veteran was not in receipt of SSA benefits.  In January 1999, 
the veteran reported that his unemployment benefits had been 
reduced to $137 monthly.

In October 1999, the veteran testified at a videoconference 
hearing.  During the course of the hearing the veteran 
testified as to the nature and severity of his disabilities.  
He also reported financial difficulties and indicated he had 
had to live on approximately $12,000 or so yearly.  He 
indicated he had worked for all of 1999, with an exception of 
a short period of time, but stated that his work was only 
temporary, or project-by-project, such as small paint jobs, 
etc.

In an income-net worth and employment statement received in 
April 2004, the veteran reported that the most money he ever 
earned in one year was $26,000 in 2002.  

In 2004, the veteran submitted EVRs that cover the time 
period of this appeal.  In an EVR covering the period from 
April 1996 to December 1996, the veteran reported that he had 
medical expenses of $18.  He also identified employment wages 
of $9,231.50 and interest income of $230, for total income of 
$9,461.50.  In an attachment to the EVR, the veteran reported 
unemployment compensation of $3,197, wages of $9,096, 
interest of $230 and business income of $1,814, for total 
income of $14,337.  

In an EVR covering the period from January 1997 to December 
1997, the veteran reported that he had medical expenses of 
$48.  He also identified employment wages of $12,004, 
interest income of $165 and unemployment compensation of 
$3,075, for total income of $15,244.  In an EVR covering the 
period from January 1998 to December 1998, the veteran 
reported that he had medical expenses of $32.  He also 
identified employment wages of $11,701, interest income of 
$104 and unemployment compensation of $2,882, for total 
income of $14,687.  

In an EVR covering the period from January 1999 to December 
1999, the veteran reported that he had medical expenses of 
$46.  He also identified employment wages of $15,590, 
interest income of $83, unemployment compensation of $548 and 
other income of $558, for total income of $20,779.  In an EVR 
covering the period from January 2000 to December 2000, the 
veteran reported that he had medical expenses of $62.  He 
also identified employment wages of $22,308, interest income 
of $57 and other income of $558, for total income of $22,923.  

In an EVR covering the period from January 2001 to December 
2001, the veteran reported that he had medical expenses of 
$84.  He also identified employment wages of $23,646 and 
interest income of $66 for total income of $23,712.  In an 
EVR covering the period from January 2002 to December 2002, 
the veteran reported that he had medical expenses of $223.  
He also identified employment wages of $26,472 and interest 
income of $57 for total income of $26,529.  

In an EVR covering the period from January 2003 to December 
2003, the veteran reported that he had medical expenses of 
$324.  He also identified employment wages of $9,734, 
interest income of $34 and unemployment compensation of 
$8,029, for total income of $17,797.  In an EVR covering the 
period from January 2004 to April 2004, the veteran reported 
that he had medical expenses of $63.  He also identified 
employment wages of $5,590, interest income of $8.84 and 
unemployment compensation of $3,059, for total income of 
$8,657.84. 

In July 2004, the veteran submitted information showing that 
his unemployment benefits would be terminating within two 
weeks.  The information shows that the veteran had already 
drawn $4,429; his current check amount was $274 per week.

In an August 2004 supplemental statement of the case, the RO 
noted that the veteran's income for 2004 had been 
recalculated based on the information he recently submitted 
regarding additional unemployment benefits.

In the case at hand, the available income information, as 
reported by the veteran, shows that his annual income has 
consistently been above $9,894, the MAPR effective December 
1, 2003, and thus in excess of the maximum income amount 
allowable for pension eligibility throughout the entire 
appeal period.  There is no evidence to the effect that the 
veteran's income is significantly less than he reported, and 
the veteran does not claim otherwise.  The veteran has not 
alleged, nor does the record show, that any income received 
during the referenced periods is excludable under 38 C.F.R. § 
3.272.  His argument, for example, that income paid to him in 
1996 for work performed in 1995 should be excluded, is 
without merit under the applicable law.  In any case, even 
without counting such income the veteran's income was in 
excess of the MAPR for that year.  In addition the veteran's 
reported medical expenses are not in excess of five percent 
of the MAPR for the applicable annualization period.

Therefore, the Board finds that taking into consideration the 
veteran's reported annual income, which is not excludable 
income under 38 C.F.R. § 3.272, his annual income is 
excessive for the receipt of nonservice-connected pension 
benefits.

Accordingly, although sympathetic to the veteran's claim, the 
Board concludes that the veteran's countable annualized 
income is excessive for the receipt of nonservice-connected 
pension benefits.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 
C.F.R. §§ 3.3(a)(3), 3.23(a)(1), 3.271, 3.272 (2003).  
Therefore, the Board has no legal recourse but to deny the 
veteran's claim.

Finally, the Board points out that the veteran is certainly 
within his rights to file a new claim for VA nonservice-
connected pension benefits, especially if his financial 
circumstances change to his detriment.  


ORDER

As the veteran's income is excessive for purposes of 
eligibility for VA nonservice-connected pension benefits, the 
appeal is denied.


REMAND

A review of the claims folder shows that an August 2004 
rating decision denied entitlement to service connection for 
rheumatoid arthritis, gout, hearing loss disability and 
hypertension.  A notice of disagreement regarding this issue 
was received by the Board in September 2004.  See 38 C.F.R. 
§ 20.300 (2003).

The Board notes that the veteran has not been provided a 
statement of the case in response to the foregoing notice of 
disagreement.  The Court has held that where a notice of 
disagreement is filed, but a statement of the case has not 
been issued, the Board must remand the claim to the RO to 
direct that a statement of the case be issued.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, D.C., for the 
following actions:   

1.  The RO should adjudicate the issues 
of entitlement to service connection for 
rheumatoid arthritis, gout, hearing loss 
disability and hypertension on a de novo 
basis.  If any of these claims are not 
granted to the veteran's satisfaction, 
the RO should issue a statement of the 
case and inform the veteran of the 
requirements to perfect an appeal.  

2.  If, and only if, a timely substantive 
appeal is filed, these issues should be 
certified to the Board for appellate 
consideration.  All issues properly in 
appellate status should be returned to 
the Board at the same time.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



